Title: To Thomas Jefferson from John Peter Van Ness, 5 July 1822
From: Van Ness, John Peter
To: Jefferson, Thomas

SirWashington
July 5th. 1822.—Mr Henry Middleton Jnr of S. Carolina, son of our Minister at St Petersburgh, having intimated to me that, being about to visit Virginia, he Would probably do himself the honor of giving you a call, I take the liberty of offering him this line of Introduction to you—a liberty for which I have no doubt that, after an acquaintance with him, you will feel disposed to excuse me.—With Mrs Van Ness’ & my own, friendly regards to Mrs Miss, & Govr Randolph, as well as yourself,I remain with high consideration & respect your obedt hble ServantJohn P. Van Ness